Exhibit 10.2


COLLAGENEX PHARMACEUTICALS, INC.
CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is made and entered into
effective as of                      , 20    (the “Effective Date”), by and
between                          (the “Employee”) and CollaGenex
Pharmaceuticals, Inc., a Delaware corporation (“CollaGenex”).  Certain
capitalized terms used in this Agreement are defined in Section 1 below.

R E C I T A L S


A.            IT IS EXPECTED THAT COLLAGENEX FROM TIME TO TIME WILL CONSIDER THE
POSSIBILITY OF A CHANGE OF CONTROL, AS DEFINED IN THIS AGREEMENT.  THE BOARD OF
DIRECTORS OF COLLAGENEX (THE “BOARD”) RECOGNIZES THAT SUCH CONSIDERATION CAN BE
A DISTRACTION TO THE EMPLOYEE AND CAN CAUSE THE EMPLOYEE TO CONSIDER ALTERNATIVE
EMPLOYMENT OPPORTUNITIES.


B.            THE BOARD BELIEVES THAT IT IS IN THE BEST INTERESTS OF COLLAGENEX
AND ITS STOCKHOLDERS TO PROVIDE THE EMPLOYEE WITH AN INCENTIVE TO CONTINUE HIS
OR HER EMPLOYMENT AND TO MAXIMIZE THE VALUE OF COLLAGENEX UPON A CHANGE OF
CONTROL FOR THE BENEFIT OF ITS STOCKHOLDERS.


C.            IN ORDER TO ENCOURAGE THE EMPLOYEE TO REMAIN WITH COLLAGENEX
NOTWITHSTANDING THE POSSIBILITY OF A CHANGE OF CONTROL, THE BOARD BELIEVES THAT
IT IS IMPERATIVE TO PROVIDE THE EMPLOYEE WITH CERTAIN SEVERANCE BENEFITS UPON
THE EMPLOYEE’S TERMINATION OF EMPLOYMENT UNDER CERTAIN CIRCUMSTANCES FOLLOWING A
CHANGE OF CONTROL.


D.            THIS AGREEMENT SUPERSEDES ANY AND ALL PRIOR AGREEMENTS THAT HAVE
AS THEIR PRIMARY PURPOSE THE PROVISION OF BENEFITS UPON TERMINATION OF
EMPLOYMENT UNDER CERTAIN CIRCUMSTANCES FOLLOWING A CHANGE OF CONTROL.

AGREEMENT

In consideration of the mutual covenants contained in this Agreement and the
continued employment of Employee by CollaGenex, the parties agree as follows:


--------------------------------------------------------------------------------





1.             DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


(A)           CAUSE.  “CAUSE” SHALL MEAN (I) ANY ACT OF DISHONESTY TAKEN BY THE
EMPLOYEE IN CONNECTION WITH HIS OR HER RESPONSIBILITIES AS AN EMPLOYEE WHICH IS
INTENDED TO RESULT IN PERSONAL ENRICHMENT OF THE EMPLOYEE, (II) EMPLOYEE’S
CONVICTION OF A FELONY THAT THE BOARD BELIEVES HAS HAD OR WILL HAVE A MATERIAL
DETRIMENTAL EFFECT ON COLLAGENEX’ REPUTATION OR BUSINESS, (III) A WILLFUL ACT OR
WILLFUL FAILURE TO ACT BY THE EMPLOYEE THAT CONSTITUTES MISCONDUCT AND IS
INJURIOUS TO COLLAGENEX, (IV) ANY MATERIAL BREACH BY EMPLOYEE OF ANY AGREEMENT
WITH COLLAGENEX, AFTER THERE HAS BEEN DELIVERED TO THE EMPLOYEE A WRITTEN NOTICE
OF BREACH AND EMPLOYEE HAS BEEN GIVEN A REASONABLE OPPORTUNITY TO CURE SUCH
BREACH, OR (V) CONTINUED WILLFUL VIOLATIONS BY THE EMPLOYEE OF THE EMPLOYEE’S
OBLIGATIONS TO COLLAGENEX OR RESPONSIBILITIES/DUTIES AS AN EMPLOYEE AFTER THERE
HAS BEEN DELIVERED TO THE EMPLOYEE A WRITTEN DEMAND FOR PERFORMANCE FROM
COLLAGENEX WHICH DESCRIBES THE BASIS FOR COLLAGENEX’ BELIEF THAT THE EMPLOYEE
HAS NOT SUBSTANTIALLY PERFORMED HIS OR HER DUTIES, AND EMPLOYEE HAS BEEN GIVEN A
REASONABLE OPPORTUNITY TO CURE THE VIOLATIONS.


(B)           CHANGE OF CONTROL.  “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:

(I)            THE APPROVAL BY COLLAGENEX’ SHAREHOLDERS OF A MERGER OR
CONSOLIDATION OF COLLAGENEX WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF COLLAGENEX
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF COLLAGENEX OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;

(II)           THE APPROVAL BY COLLAGENEX’ SHAREHOLDERS OF A PLAN OF COMPLETE
LIQUIDATION OF COLLAGENEX OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY
COLLAGENEX OF ALL OR SUBSTANTIALLY ALL OF COLLAGENEX’ ASSETS;

(III)          ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING THE “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER SAID

2


--------------------------------------------------------------------------------




ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF COLLAGENEX REPRESENTING 50% OR
MORE OF THE TOTAL VOTING POWER REPRESENTED BY COLLAGENEX’ THEN OUTSTANDING
VOTING SECURITIES; OR

(IV)          A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH
FEWER THAN A MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT
DIRECTORS” SHALL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF COLLAGENEX AS OF
THE DATE HEREOF, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD
WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE
ELECTION OR NOMINATION WAS NOT EITHER IN CONNECTION WITH ANY TRANSACTIONS
DESCRIBED IN SUBSECTIONS (I), (II), OR (III), OR IN CONNECTION WITH AN ACTUAL OR
THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS OF COLLAGENEX.


(C)           INVOLUNTARY TERMINATION  “INVOLUNTARY TERMINATION” SHALL MEAN (I)
WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A SIGNIFICANT REDUCTION OF THE
EMPLOYEE’S DUTIES, POSITION OR RESPONSIBILITIES RELATIVE TO THE EMPLOYEE’S
DUTIES, POSITION OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION, OR THE REMOVAL OF THE EMPLOYEE FROM SUCH POSITION, DUTIES AND
RESPONSIBILITIES, UNLESS THE EMPLOYEE IS PROVIDED WITH COMPARABLE DUTIES,
POSITION AND RESPONSIBILITIES;  (II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN
CONSENT, A SIGNIFICANT REDUCTION, WITHOUT GOOD BUSINESS REASONS, OF THE
FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND LOCATION) AVAILABLE TO
THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION; (III) WITHOUT THE EMPLOYEE’S
EXPRESS WRITTEN CONSENT, A REDUCTION BY COLLAGENEX OF THE EMPLOYEE’S BASE SALARY
AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION; (IV) WITHOUT THE EMPLOYEE’S
EXPRESS WRITTEN CONSENT, A MATERIAL REDUCTION BY COLLAGENEX IN THE KIND OR LEVEL
OF EMPLOYEE BENEFITS TO WHICH THE EMPLOYEE IS ENTITLED IMMEDIATELY PRIOR TO SUCH
REDUCTION WITH THE RESULT THAT THE EMPLOYEE’S OVERALL BENEFITS PACKAGE IS
SIGNIFICANTLY REDUCED; (V) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, THE
RELOCATION OF THE EMPLOYEE TO A FACILITY OR A LOCATION MORE THAN FIFTY (50)
MILES FROM HIS OR HER CURRENT LOCATION; (VI) ANY TERMINATION OF THE EMPLOYEE BY
COLLAGENEX THAT IS NOT EFFECTED FOR CAUSE OR FOR WHICH THE GROUNDS RELIED UPON
ARE NOT VALID; OR (VII) THE FAILURE OF COLLAGENEX TO OBTAIN THE ASSUMPTION OF
THIS AGREEMENT BY ANY SUCCESSORS CONTEMPLATED IN SECTION 7 BELOW.


(D)           TERMINATION DATE.  “TERMINATION DATE” SHALL MEAN THE EFFECTIVE
DATE OF ANY NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO THE OTHER UNDER THIS
AGREEMENT.

3


--------------------------------------------------------------------------------





2.             TERM OF AGREEMENT.  THIS AGREEMENT SHALL TERMINATE ON THE EARLIER
OF (A) THE DATE THAT ALL OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT HAVE
BEEN SATISFIED OR (B) ON THE DATE, PRIOR TO A CHANGE OF CONTROL, THE EMPLOYEE IS
NO LONGER EMPLOYED BY COLLAGENEX.


3.             AT-WILL EMPLOYMENT.  COLLAGENEX AND THE EMPLOYEE ACKNOWLEDGE THAT
THE EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO BE AT-WILL, AS DEFINED UNDER
APPLICABLE LAW.  IF, PRIOR TO ANY CHANGE OF CONTROL, THE EMPLOYEE LEAVES THE
EMPLOYMENT OF COLLAGENEX EITHER VOLUNTARILY OR INVOLUNTARILY FOR ANY REASON,
THIS AGREEMENT WILL TERMINATED BY OPERATION OF SECTION 2 AND THE EMPLOYEE SHALL
NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR COMPENSATION OTHER
THAN AS MAY OTHERWISE BE ESTABLISHED UNDER COLLAGENEX’ THEN EXISTING EMPLOYEE
BENEFIT PLANS OR POLICIES AT THE TERMINATION DATE, OR AS OTHERWISE AGREED BY THE
PARTIES AT SUCH TIME.


4.             OPTION ACCELERATION UPON A CHANGE OF CONTROL.  IF A CHANGE OF
CONTROL OCCURS WHILE THE EMPLOYEE IS EMPLOYED BY COLLAGENEX, REGARDLESS OF
WHETHER EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH COLLAGENEX CONTINUES FOLLOWING
SUCH CHANGE OF CONTROL, THEN (A) ALL STOCK OPTIONS GRANTED BY COLLAGENEX TO THE
EMPLOYEE PRIOR TO THE CHANGE OF CONTROL SHALL BECOME FULLY VESTED AND
EXERCISABLE AS OF THE DATE OF THE CHANGE OF CONTROL TO THE EXTENT SUCH STOCK
OPTIONS ARE OUTSTANDING AND UNEXERCISABLE AT THE TIME OF SUCH TERMINATION, AND
(B) ALL STOCK SUBJECT TO A RIGHT OF REPURCHASE BY COLLAGENEX (OR ITS SUCCESSOR)
THAT WAS PURCHASED PRIOR TO THE CHANGE OF CONTROL SHALL HAVE SUCH RIGHT OF
REPURCHASE LAPSE WITH RESPECT TO ALL OF SUCH SHARES.


5.             SEVERANCE BENEFITS IN THE EVENT OF AN INVOLUNTARY TERMINATION.


(A)           TERMINATION FOLLOWING A CHANGE OF CONTROL.  IF THE EMPLOYEE’S
EMPLOYMENT WITH COLLAGENEX TERMINATES AS A RESULT OF AN INVOLUNTARY TERMINATION
AT ANY TIME WITHIN TWENTY-FOUR (24) MONTHS AFTER A CHANGE OF CONTROL, EMPLOYEE
SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS:

(I)            2 (TWO) TIMES THE EMPLOYEE’S BASE SALARY AS IN EFFECT AS OF THE
TERMINATION DATE, PLUS AN AMOUNT EQUAL TO 2 (TWO) TIMES THE AVERAGE BONUS PAID
TO EMPLOYEE FOR THE THREE FISCAL YEARS PRIOR TO THE TERMINATION DATE (PRO RATED
IN THE EVENT EMPLOYEE’S DURATION OF EMPLOYMENT BY COLLAGENEX RESULTED IN LESS
THAN THREE BONUS PAYMENTS), LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM
WITHIN THIRTY (30) DAYS OF THE TERMINATION DATE; PROVIDED, HOWEVER, IF EMPLOYEE
HAS

4


--------------------------------------------------------------------------------




NOT WORKED LONG ENOUGH TO HAVE RECEIVED A BONUS FOR A FULL YEAR OF EMPLOYMENT,
AN AMOUNT EQUAL TO 2 (TWO) TIMES THE MAXIMUM BONUS OPPORTUNITY FOR THE YEAR IN
WHICH EMPLOYMENT IS TERMINATED SHALL BE SUBSTITUTED FOR THE PAYMENT BASED ON
AVERAGE BONUS PAYMENTS REFERRED TO ABOVE IN THIS SUBPARAGRAPH;

(II)           THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND DENTAL)
COVERAGE AND BENEFITS AS IN EFFECT FOR THE EMPLOYEE ON THE DAY IMMEDIATELY
PRECEDING THE DAY OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT FOR A PERIOD OF
TWENTY-FOUR (24) MONTHS; AND

(III)          OUTPLACEMENT/ADMINISTRATIVE SUPPORT FOR A PERIOD OF EIGHTEEN (18)
MONTHS FOLLOWING THE TERMINATION DATE, PLUS REIMBURSEMENT OF UP TO FIVE THOUSAND
DOLLARS ($5,000) OF OUT OF POCKET EXPENSES INCURRED BY EMPLOYEE IN CONNECTION
WITH EMPLOYEE’S JOB SEARCH.


(B)           TERMINATION APART FROM A CHANGE OF CONTROL.  IF THE EMPLOYEE’S
EMPLOYMENT WITH COLLAGENEX TERMINATES OTHER THAN AS A RESULT OF AN INVOLUNTARY
TERMINATION WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING A CHANGE OF CONTROL, THEN
THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS AS
DESCRIBED IN THIS SECTION 5, BUT MAY BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS
MAY THEN BE ESTABLISHED UNDER COLLAGENEX’ THEN EXISTING SEVERANCE AND BENEFITS
PLANS AND POLICIES AT THE TIME OF SUCH TERMINATION.


ACCRUED WAGES AND VACATION; EXPENSES.  WITHOUT REGARD TO THE REASON FOR, OR THE
TIMING OF, EMPLOYEE’S TERMINATION OF EMPLOYMENT: (I) COLLAGENEX SHALL PAY THE
EMPLOYEE ANY UNPAID BASE SALARY DUE FOR PERIODS PRIOR TO THE TERMINATION DATE;
(II) COLLAGENEX SHALL PAY THE EMPLOYEE ALL OF THE EMPLOYEE’S ACCRUED AND UNUSED
VACATION THROUGH THE TERMINATION DATE; AND (III) FOLLOWING SUBMISSION OF PROPER
EXPENSE REPORTS BY THE EMPLOYEE, COLLAGENEX SHALL REIMBURSE THE EMPLOYEE FOR ALL
EXPENSES REASONABLY AND NECESSARILY INCURRED BY THE EMPLOYEE IN CONNECTION WITH
THE BUSINESS OF COLLAGENEX PRIOR TO THE TERMINATION DATE.  THESE PAYMENTS SHALL
BE MADE PROMPTLY UPON TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.


6.             CERTAIN ADDITIONAL PAYMENTS BY THE EMPLOYER.

(a)           If it shall be determined that any benefit provided to the
Executive or payment or distribution by or for the account of the Employer to or
for the benefit of the

5


--------------------------------------------------------------------------------




Executive, whether provided, paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax
resulting from any action or inaction by the Employer (such excise tax, together
with any such interest and penalties, collectively, the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of the Excise
Tax and all other income, employment, excise and other taxes that are imposed on
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the sum of (A) the Excise Tax imposed upon the Payments and (B) the
product of any deductions disallowed because of the inclusion of the Gross-up
Payment in the Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made.

(b)           Subject to the provisions of Section 6(d), all determinations
required to be made under this Section 6, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the
Employer’s independent, certified public accounting firm or such other certified
public accounting firm as may be designated by the Executive and shall be
reasonably acceptable to the Employer (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Employer and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Employer.  If
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting a change in the ownership or effective control (as
defined for purposes of Section 280G of the Code) of the Employer, the Executive
shall appoint another nationally recognized accounting firm which is reasonably
acceptable to the Employer to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Employer.  Any Gross-Up Payment, as determined pursuant to this Section 6, shall
be paid by the Employer to the Executive within five days of the receipt of the
Accounting Firm’s determination.  Any determination by the Accounting Firm shall
be binding upon the Employer and the Executive.  As a result of the uncertainty
in the application of Section 4999 of

6


--------------------------------------------------------------------------------




the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that additional Gross-Up Payments shall be required to
be made to compensate the Executive for amounts of Excise Tax later determined
to be due, consistent with the calculations required to be made hereunder (an
“Underpayment”).  If the Employer exhausts its remedies pursuant to Section 6(c)
and the Executive is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Employer to or for the
benefit of the Executive.

(c)           The Executive shall notify the Employer in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Employer of the Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Employer of the nature
of such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Employer notifies the Executive in writing prior to the
expiration of such period that they desire to contest such claim, the Executive
shall:

(i)            give the Employer any information reasonably requested by the
Employer relating to such claim;

(ii)           take such action in connection with contesting such claim as the
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer;

(iii)          cooperate with the Employer in good faith effectively to contest
such claim; and

7


--------------------------------------------------------------------------------




(iv)          permit the Employer to participate in any proceedings relating to
such claim; provided, however, that the Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties incurred in
connection with such contest) and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.


7.             SUCCESSORS.


(A)           COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO COLLAGENEX (WHETHER DIRECT
OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF COLLAGENEX’ BUSINESS AND/OR ASSETS
SHALL ASSUME COLLAGENEX’ OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY TO
PERFORM COLLAGENEX’ OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT AS COLLAGENEX WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN
THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO COLLAGENEX’ BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY
OPERATION OF LAW.


(B)           EMPLOYEE’S SUCCESSORS.  WITHOUT THE WRITTEN CONSENT OF COLLAGENEX,
EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHT OR OBLIGATION
UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY.  NOTWITHSTANDING THE
FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF EMPLOYEE HEREUNDER
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, EMPLOYEE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


8.             NOTICES.


(A)           GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN THEY ARE PERSONALLY DELIVERED OR WHEN THEY ARE MAILED BY U.S. REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF
THE EMPLOYEE, MAILED NOTICES SHALL BE ADDRESSED TO THE EMPLOYEE AT THE HOME
ADDRESS WHICH THE EMPLOYEE MOST RECENTLY COMMUNICATED TO COLLAGENEX IN WRITING. 
IN

8


--------------------------------------------------------------------------------





THE CASE OF COLLAGENEX, MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE
HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF ITS
SECRETARY.


(B)           NOTICE OF TERMINATION.  ANY TERMINATION BY COLLAGENEX FOR CAUSE OR
BY THE EMPLOYEE AS A RESULT OF A VOLUNTARY RESIGNATION OR AN INVOLUNTARY
TERMINATION SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY
TO THIS AGREEMENT GIVEN IN ACCORDANCE WITH THIS SECTION.  SUCH NOTICE SHALL (I)
INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (II)
SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED, AND (III) SPECIFY THE
TERMINATION DATE (WHICH SHALL BE NOT MORE THAN 30 DAYS AFTER THE GIVING OF SUCH
NOTICE).  IF THE EMPLOYEE FAILS TO INCLUDE IN THE NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF INVOLUNTARY TERMINATION, THAT
FAILURE SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE UNDER THIS AGREEMENT OR
PRECLUDE THE EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS
OR HER RIGHTS UNDER THIS AGREEMENT.


9.             MISCELLANEOUS PROVISIONS.


(A)           NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY
SUCH PAYMENT BE REDUCED BY ANY EARNINGS THAT THE EMPLOYEE MAY RECEIVE FROM ANY
OTHER SOURCE.


(B)           WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER OF COLLAGENEX (OTHER
THAN THE EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


(C)           INTEGRATION.  THIS AGREEMENT AND ANY OUTSTANDING STOCK OPTION
AGREEMENTS AND RESTRICTED STOCK PURCHASE AGREEMENTS REFERENCED IN THIS AGREEMENT
REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE
SUBJECT MATTER OF THIS AGREEMENT AND SUPERSEDE ALL

9


--------------------------------------------------------------------------------





PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO
THIS AGREEMENT AND ANY STOCK OPTION AGREEMENT OR RESTRICTED STOCK PURCHASE
AGREEMENT.


(D)           CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE
LAWS, BUT NOT THE CONFLICTS OF LAW RULES, OF THE COMMONWEALTH OF PENNSYLVANIA.


(E)           LITIGATION EXPENSE.  IN THE EVENT EMPLOYEE COMMENCES LITIGATION TO
ENFORCE RIGHTS UNDER THIS AGREEMENT, AND A FINAL UNAPPEALABLE OUTCOME OF THE
LITIGATION IS AN AWARD IN FAVOR OF EMPLOYEE, IN ADDITION TO THE AMOUNT OF THE
AWARD, COLLAGENEX WILL REIMBURSE EMPLOYEE FOR THE COSTS AND EXPENSES OF THE
LITIGATION, INCLUDING REASONABLE ATTORNEY FEES.


(F)            SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.


(G)           EMPLOYMENT TAXES.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT
SHALL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


(H)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


10.           INDEMNIFICATION.

The Company will, to the fullest extent permitted by law, indemnify and hold the
Employee harmless from any and all liability arising from the Employee’s service
as an employee, officer or director of the Company and its affiliated companies.
To the fullest extent permitted by law, the Company will advance legal fees and
expenses to the Employee for counsel selected by the Employee in connection with
any litigation or proceeding related to the Employee’s service as an employee,
officer or director of the Company and its affiliates. The terms of this
indemnification provision shall survive the expiration of this Agreement.

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of CollaGenex by its duly authorized officer, as of the day and year first
written above.

COMPANY:

 

COLLAGENEX PHARMACEUTICALS,
INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

11


--------------------------------------------------------------------------------